NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 DAVID A. DARBY,                                  No.   15-35141

                  Plaintiff-Appellant,            D.C. No. 3:15-cv-05027-BHS

   v.
                                                  MEMORANDUM*
 HANIF CHOHAN; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Western District of Washington
                    Benjamin H. Settle, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        David A. Darby appeals pro se from the district court’s judgment dismissing

his quiet title action. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the district court’s dismissal for lack of subject matter jurisdiction. Crum v.

Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir. 2000). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Darby’s action for lack of subject

matter jurisdiction because Darby failed to allege any violation of federal law or

diversity of citizenship in his complaint. See 28 U.S.C. §§ 1331, 1332(a); see also

Virginia v. County of San Luis Obispo, 201 F.3d 1141, 1143 (9th Cir. 2000)

(“Federal land patents … do not provide [a basis] for federal question

jurisdiction.”); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004)

(addressing diversity of citizenship under § 1332).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Darby’s contentions that the district court violated his due process rights are

unpersuasive.

      To the extent Darby’s September 18, 2015, filing is directed to the court, it is

denied.

      AFFIRMED.




                                          2                                   15-35141